Citation Nr: 0211998	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  02-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for acquired immune 
deficiency syndrome (AIDS), claimed as human immunodeficiency 
virus (HIV).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1977 to 
September 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in June 2002 when 
it was remanded to afford the appellant the opportunity of 
attending a hearing at the RO before a member of the Board.  
A hearing was scheduled, but the appellant canceled the 
hearing and requested that his file be certified to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  There is no medical evidence relating the appellant's 
current HIV-infection or AIDS to any event or injury in 
service; descriptions of identifying body marks during the 
period around 1980 do not include tattoos.

3.  AIDS or HIV-related illness was not incurred during 
service.


CONCLUSION OF LAW

The appellant is not entitled to service connection for AIDS 
or HIV-related illness.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records are negative for 
treatment for AIDS or HIV-related illness.  Examinations in 
January 1980 and November 1981 do not show that the appellant 
had a tattoo at that time.  Both examination reports note a 
scar on his right arm but no other identifying body marks, 
scars, or tattoos.

In August 1997 the appellant was treated at a VA hospital for 
depressive disorder and personality disorder.  He reported 
that he had a current charge for assault against his spouse 
pending because of their argument over another woman with 
whom the appellant had a longstanding relationship.  He 
stated that women were his greatness weakness.

In his August 2000 statement, the appellant asserted that he 
had HIV, which had been caused by a tattoo that he received 
while on active duty.

Private medical records from Parkridge Medical Center 
indicate that in May 2000 the appellant was treated by M. M., 
M.D., (Dr. M.) for complaints of severe abdominal pain, 
nausea, and vomiting.  Dr. M. referred the appellant to M. 
A., M.D., (Dr. A.) for consultation.  Dr. M. examined the 
appellant in May 2000.  The appellant denied any HIV risk 
factors.  He reported a history of psychosis.  Dr. A. 
subsequently diagnosed HIV infection.  The appellant met the 
criterion for AIDS.  In July 2000 the appellant was diagnosed 
by Dr. A. with herpes simplex penile lesions.

VA outpatient treatment records in September 2000 indicate 
that the appellant was first diagnosed with HIV in May 2000.  
In December 2000 the appellant was treated as a VA outpatient 
for HIV infection and a genital wart.  He reported that he 
had been married twice and that he had been married to his 
current spouse for approximately one year.  She was HIV 
negative.  He had no history of homosexual activity, 
intravenous drug use, or sex with prostitutes.

In a May 2001 statement, the appellant's former spouse stated 
that the appellant had received a tattoo on his back in 1979 
in Lafayette, Georgia.  She explained that she had been 
married to the appellant at that time and that she had 
accompanied him to get the tattoo.

In a June 2001 statement, Dr. A. indicated that the appellant 
had inquired about the possibility of a relationship between 
his tattoo and his current HIV infection.  Dr. A. stated, 
"Depending on the hygiene of the tattoo parlor, it is 
unlikely, but it is possible to contract HIV from receiving a 
tattoo."

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the claimant's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As discussed below, the RO fulfilled 
its duties to inform and assist the veteran on this claim 
thereby complying with the VCAA.  Accordingly, the Board can 
issue a final decision on this claim because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review. 

With respect to VA's duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
veteran was already of record and sufficient to complete his 
claim for benefits at the time of the March 2001 rating 
decision.  That rating decision, as well as the statement of 
the case (SOC), informed the veteran of the type of evidence 
needed to substantiate his claim of entitlement to service 
connection for AIDS.  Further, the RO sent the appellant a 
letter dated in April 2001 that requested additional 
evidence.  This letter notified the veteran of the type of 
evidence necessary to substantiate the claim, specifically 
evidence of a disease that began in service or an in-service 
event causing a disease, a current physical disability, and 
evidence of a relationship between an event in service and 
the current left disability.  It informed him that it would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision, the April 2001 letter, and the SOC informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  

With respect to VA's duty to assist the veteran, VA and 
private medical records of treatment of the appellant have 
been obtained.  There is no indication that relevant (i.e., 
pertaining to recent treatment for HIV-related illness or 
AIDS) records exist that have not been obtained.  Although 
records from the Social Security Administration have not been 
obtained, the appellant was granted disability benefits many 
years before he was diagnosed with AIDS.  Neither the 
appellant nor his representative has pointed to additional 
records that have not been obtained, which would be pertinent 
to the present claim.  Although the appellant has not been 
provided a VA examination in this case, in order to determine 
whether his currently diagnosed AIDS is related to his 
military service, the Board finds that a VA examination is 
not warranted in this case.  The VCAA requires VA to provide 
a medical examination when such a decision is necessary to 
make a decision on a claim.  The VCAA specifically indicates 
that an examination is deemed "necessary" only if the 
evidence of record includes competent evidence that the 
claimant has a current disability and that the disability may 
be associated with the claimant's military service but the 
case does not contain sufficient medical evidence for a 
decision to be made.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2001) 5103A(d); see also 66 Fed. Reg. 45620, 45630-31 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In this case, as will be explained further 
below, the evidence of record is negative for a relationship 
between the appellant's AIDS and any event in service.  The 
Board concludes there is sufficient evidence to evaluate the 
appellant's claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The appellant has been diagnosed with AIDS; therefore, he 
satisfies the criterion of having a current disability.  Even 
accepting the statements by the appellant and his former 
spouse that he had received a tattoo on his back in 1979 in 
service as true, there is no competent evidence relating that 
incident in service to the appellant's current diagnosis of 
AIDS.  Dr. A., the appellant's own physician, addressed 
specifically the likelihood of that relationship.  He 
concluded that although such a relationship was "possible," 
it was "unlikely."  The appellant was first diagnosed with 
HIV infection almost 20 years after the completion of his 
military service.  The record also indicates that the 
appellant himself has described "women" as his greatest 
weakness, although, in his April 2002 substantive appeal, the 
appellant suggests that his statement may not refer to a 
sexual relationship with multiple partners.  Nevertheless, 
the record also indicates a history of sexually transmitted 
diseases including herpes and gonorrhea.

There is no medical evidence relating the appellant's current 
HIV infection or AIDS to any event or injury in service, and 
the veteran's private physician indicated that contracting 
AIDS through a tattoo in service was "unlikely."  
Accordingly, the Board finds that the preponderance of the 
evidence shows that the appellant's current HIV infection and 
AIDS are not the result of any event in service.  Further, 
incurrence of HIV infection or AIDS is not subject to any 
presumptive period after service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2001).


ORDER

Entitlement to service connection for AIDS or HIV is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


